NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued July 8, 2015
                                Decided August 11, 2015

                                         Before

                          RICHARD A. POSNER, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 14-3661

JOSE ADRIAN DOMINGUEZ,                          Petition for Review of an Order of the
      Petitioner,                               Board of Immigration Appeals.

      v.                                        No. A206-014-053

LORETTA E. LYNCH,
Attorney General of the United States,
      Respondent.

                                         ORDER

      Jose Dominguez, a 22-year-old Mexican citizen, challenges the denial of his
motion to reconsider the rejection of his application for relief under the Convention
Against Torture (“CAT”) based on his fear of harm from a violent drug cartel in Mexico.
The motion did not identify any legal or factual errors in the underlying decision of the
Board of Immigration Appeals. Because the Board did not abuse its discretion in
denying the motion, we deny Dominguez’s petition for review.
       Dominguez was born in Zacatecas, Mexico, and was smuggled into the United
States as an infant. He has lived here ever since, along with his parents, siblings, and
other relatives. Dominguez grew up in Harvard, Illinois, where he joined the Latin
Kings gang and had numerous run-ins with the law. After being expelled from school
No. 14-3661                                                                         Page 2

in the ninth grade, he worked as a landscaper and a butcher. In March 2013, after being
arrested on charges of armed violence, aggravated battery, and mob action, Dominguez
was detained in the McHenry County Jail. Five months later he pleaded guilty to armed
violence and received a sentence of time served. His incarceration brought him to the
attention of the Department of Homeland Security, which initiated removal
proceedings, and he conceded removability for entering the United States without
inspection, see 8 U.S.C. § 1182(a)(6)(A)(i).
        Dominguez then applied for CAT relief based on his fear that if returned to
Mexico, he would be kidnapped, tortured, or killed by Los Zetas, a powerful
nationwide criminal organization composed of brutal drug traffickers, extortionists, and
murderers. He testified that his uncle, who is a member of Los Zetas, easily would find
him living with other family members in Zacatecas. His uncle and other Los Zetas
members, he said, would regard him as a “jackpot” new member for their gang because
of his American education and his experience with the Latin Kings. Dominguez added
that Los Zetas members are “scattered all throughout Mexico,” they torture people who
resist joining their ranks, and their gang activity is ignored by the corrupt police.
       No one else testified at Dominguez’s hearing, nor did he submit any
documentary evidence to support his claim. The people who could substantiate his
testimony, he explained, could not attend the hearing because they were too busy or
lacked legal status and were afraid to come to court. The immigration judge (“IJ”)
supplemented the record with the 2013 U.S. Department of State Human Rights Report
on Mexico, which highlights the pervasive corruption among state officials, as well as
widespread violence and kidnappings by criminal organizations.
       The IJ credited Dominguez’s testimony, finding it straightforward, spontaneous,
and consistent with his written application, but found that it failed to establish that he
more likely than not would be tortured upon return to Mexico. Dominguez, the IJ
explained, had “essentially draw[n] together some suppositions” rather than “establish
that each step in the chain of events that would result in torture is more likely than not
to occur.” The IJ also noted that Dominguez had neither shown government
involvement in any purported torture nor submitted any evidence to corroborate his
testimony. Accordingly, the IJ denied CAT relief.
       Dominguez appealed, but the Board found “no clear error” in the IJ’s
determination that he had not established eligibility for CAT relief. The Board explained
that the “factual scenario” Dominguez had offered was “too speculative” and that he
had not shown “the requisite level of government acquiescence” in the alleged torture
by Los Zetas.
No. 14-3661                                                                              Page 3

        Rather than petition for review of that decision, four weeks later Dominguez
moved the Board to reconsider. He argued that he had adequately supported his
application through his credible testimony and that the Board should have recognized
the Mexican government’s acquiescence to the gang violence he feared. The Board
denied his motion, concluding that Dominguez had merely reiterated his arguments for
relief and “failed to indicate any error in law or fact” in its previous decision.
       Dominguez petitioned for review, but because the petition was filed more than
30 days after the Board’s underlying decision, we have jurisdiction to review only the
denial of the motion to reconsider. See Stone v. INS, 514 U.S. 386, 405–06 (1995); He v.
Holder, 781 F.3d 880, 882 (7th Cir. 2015). A motion to reconsider must point to specific
legal or factual errors in the prior decision and must be supported by pertinent
authority. See Cruz-Moyaho v. Holder, 703 F.3d 991, 998 (7th Cir. 2012); 8 C.F.R.
§ 1003.2(b)(1). We review the Board’s denial of such a motion for abuse of discretion.
See Khan v. Holder, 766 F.3d 689, 696 (7th Cir. 2014).
        Dominguez argues that the Board failed to provide a rational explanation for
rejecting his contentions that the Mexican government would acquiesce to gang
violence and that his credible testimony alone established his eligibility for relief. But
this argument, cloaked here in a challenge to the denial of reconsideration, is merely
another attempt to dispute the Board’s conclusion in its underlying order that he did
not establish eligibility for relief. See He, 781 F.3d at 882; Victor v. Holder, 616 F.3d 705,
709 (7th Cir. 2010). Motions to reconsider “are not replays of the main event,” Khan,
766 F.3d at 696, and rather than use one to reprise his initial appeal to the Board,
Dominguez should have petitioned for review of the Board’s underlying decision, He,
781 F.3d at 882.
        Moreover, Dominguez misunderstands the relationship between credible
testimony and eligibility for relief. To be granted CAT relief, Dominguez must show
that his removal to Mexico more likely than not would lead to torture, either by the
government or with its acquiescence. See 8 C.F.R. §§ 1208.16(c)(2), 1208.17(a),
1208.18(a)(1); see also Lenjinac v. Holder, 780 F.3d 852, 855 (7th Cir. 2015); Antia-Perea v.
Holder, 768 F.3d 647, 661 (7th Cir. 2014); In re J-F-F-, 23 I. & N. Dec. 912, 917–18 & n.4
(A.G. 2006). Even if the Board accepted the IJ’s finding that Dominguez testified
credibly about his fear of torture by Los Zetas, his subjective fear is not enough to
establish that torture is objectively more likely than not to occur, let alone by or with the
acquiescence of government actors. See Lenjinac, 780 F.3d at 856; Chilel v. Holder,
779 F.3d 850, 856 (8th Cir. 2015); Mulyani v. Holder, 771 F.3d 190, 200 (4th Cir. 2014);
cf. Lara v. Lynch, 789 F.3d 800, 804–05 (7th Cir. 2015) (alien who credibly testified about
dispositive issue could establish eligibility for relief).
No. 14-3661                                           Page 4

      Accordingly, we DENY the petition for review.